DETAILED ACTION
This action is in response to the claim amendments received 07/13/2021. Claims 1-6, 8-13, 15-16, and 21-26 are pending with claims 1, 9, 16 and 26 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a system for managing an online gaming league in claims 1-6, 8 and 21- 26 (a machine), a method for managing an online gaming league in claims 9-13 and 15 (a process), and a non-transitory computer readable medium in claim 16 (a machine).  So each of the claim set is directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A

Claim 1:  A system for managing an online gaming league, the system comprising: 
network interface for communicating with one or more gaming network devices that hosts one or more game titles in an online gaming network, wherein the gaming network devices are in communication with one or more player devices engaged in gameplay of the game titles; and
a league platform server in communication with the gaming network devices of the online gaming network via the network interface, wherein the league platform server performs operations comprising: 
receiving two or more criteria selected by a league organizer for determining one or more attributes to track in the online gaming league, the selected criteria specifying one or more attributes within one or more of the game titles selected by the league organizer;
assigning a rank to a plurality of users associated with the player devices and the online gaming league based on the selected criteria, wherein the online gaming league is ranked within a league hierarchy;
assigning the plurality of users to a tier in the online gaming league based on the rank for each user;
actively monitoring an online game environment of each of the selected game titles for gameplay data regarding the gameplay by the player devices in the online gaming network in accordance with the selected criteria, wherein the gameplay data from the active monitoring is aggregated for the selected game titles over at least a portion of a season to determine gameplay metrics for each of the users, the gameplay metrics measuring the attributes specified by the selected criteria; 
compiling the gameplay metrics for the portion of the season into a game performance dataset, wherein the game performance dataset includes gameplay metrics across multiple online gaming leagues in accordance with the selected criteria, 
assigning a new rank to each user  based on at least the selected criteria and the game performance dataset for at least the portion of the season; 
assigning a new rank to the online gaming league within the league hierarchy based on at least the selected criteria and the game performance dataset for at least the portion of the season; 
assigning a sub-set of the plurality of users to a different tier in the online gaming league based on the new rank for each user over the entire season; and 
placing at least one user from the sub-set of users in a different online gaming league within the league hierarchy in a new season of gameplay in the online gaming network.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-6, 8 and 21-26, and substantially also encompassed by claims 9-13 and 15, and claim 16. 
Claims 1, 9, and 16 recite the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play. These steps and rules are directed to certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include network interface for communicating with one or more gaming network devices in an online gaming network, and one or more player devices. By failing to explain how these gaming network devices and player devices are different from conventional computers and generic Electric Power, where the Court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information” and reiterated that “such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Elec. Power, 830 F.3d at 1355 (internal citations omitted). Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT et al. [US20150348373], hereinafter WEINGARDT, in view of Thompson [US20120142411], hereinafter Thompson, further in view of Keeker et al. [US9433855], hereinafter Keeker, and further in view of NAHL ranking [NAHL ranked #1 by The .
Regarding claim 1, WEINGARDT discloses a system for managing an online gaming league, the system comprising: 
network interface for communicating with one or more gaming network devices that hosts one or more game titles in an online gaming network, wherein the gaming network devices are in communication with one or more player devices engaged in gameplay of the game titles (Figure 1); and 
a league platform server in communication with the gaming network devices of the online gaming network via the network interface (Figure 1), wherein the league platform server performs operations comprising: 
assigning a rank to a plurality of users associated with the player devices and the online gaming league based on some criteria; assigning the plurality of users to a tier in the online gaming league based on the rank for each user (Fig. 7 and [0055], “The grid 8 has the ability to function in a dynamic mode, enabling the Level 1, Tier 1 position to have a minimum numerical skill ranking equal to that of the highest ranked player; and then allow for an exponential decrease in minimum/maximums required per each level/tier combination until the bottom (level 10, tier 10, 17) is reached--which in most cases is at 0”);
actively monitoring an online game environment of each of the selected game titles for gameplay data regarding the gameplay by the player devices in the online gaming network in accordance with the criteria, wherein the gameplay data from the active monitoring is aggregated for the selected game titles over at least a portion of a season to determine gameplay metrics for each of the users, the gameplay metrics measuring the attributes specified by the criteria ([0070], “The ADSSMI 4B receives raw statistical, event, telemetry, and contestant 1, 3 performance data in real-time or pseudo-real-time from one or more applicable electronic video game servers 2 with the intention of utilizing the data for statistical calculation and fantasy e-sports purposes”); 
compiling the gameplay metrics for the portion of the season into a game performance dataset, wherein the game performance dataset includes gameplay metrics in accordance with the criteria, assigning a new rank to each user based on at least the criteria and the game performance dataset for at least the portion of the season; assigning a new rank to the online gaming league within the league hierarchy based on at least the criteria and the game performance dataset for at least the portion of the season (Figure 12, 214); 
assigning a sub-set of the plurality of users to a different tier in the online gaming league based on the new rank for each user over the entire season (Fig. 9 and Fig. 10, [0013], “establishing by the bidirectional application programming interface a dynamic participant ranking grid, the dynamic participant ranking grid updating based on performance of each participant of the plurality of participants in-game, wherein a position of individual participants of the plurality of participants on the dynamic participant ranking grid moves during and after the online video gaming tournament” and [0071], “The raw statistical data and event information for each specific game, the raw aggregated data of all of the games being played, and/or the calculated compiled summation of performance scores over all of the games being played, may be used to determine placement and/or seeding of the contestant 1, 3 or team in a gameplay event, such as a tournament, league, or season”).
However, WEINGARDT does not explicitly disclose receiving two or more criteria selected by a league organizer for determining one or more attributes to track in the online gaming league, the selected criteria specifying the one or more attributes within one or more of the game titles selected by the league organizer; wherein the online gaming league is ranked within a league hierarchy, wherein gameplay metrics are across multiple online gaming leagues and in accordance with the selected criteria; and placing at least one user from the sub-set of 
Nevertheless, WEINGARDT teaches ranking the game itself, comparing the instant game to other games using 3-Dimensional Cube ([0063], “In addition to ranking players, a portion of the 3-Dimensional Cube 18, may, in an exemplary embodiment, be dedicated to ranking the game itself, comparing the instant game to other games on the 3-Dimensional Cube 18”).
Thompson teaches receiving two or more criteria selected by a league organizer for determining one or more attributes to track in the online gaming league, the selected criteria specifying the one or more attributes within one or more of the game titles selected by the league organizer ([0086], “Another aspect of some versions of the invention allows for user to be ranked based on performance criteria established either by an administrator, moderator or league creator. All or some of the performance criteria used to rank users can be modified, and can be customized by a league creator”).
And Keeker teaches wherein the online gaming league is ranked within a league hierarchy, and different leagues with different level of difficulty and individual users or teams can move between different leagues within the league hierarchy based on their skill level (col. 9, lines 28-33, “Each league may have a different level of difficulty (e.g., a league for beginning skill levels, intermediate skill levels, and advanced skill levels). Individual users or teams can move between different leagues based on their skill level, performance in game contest, and the like”).
And NAHL ranking teaches wherein the performance dataset includes game-play statistics across multiple leagues; assigning a new rank to the league within the league hierarchy based on at least the game performance dataset for at least the portion of the season (p. 1, “the NAHL was compared to all the Canadian Junior 'A' leagues, which operate under a similar, but in some cases not the same, model as the NAHL…This rating is based upon the 2014-2015 season and nothing more. The criteria that was used in rating these eleven leagues, was how do teams within the leagues compare when developing players who move on to the NHL, NCAA, Canadian University, the USHL and Major Junior hockey programs”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by WEINGARDT to have the players move between different leagues within the league hierarchy based on their skill level, as taught by Keeker, in order to be able to fit the players to the right league to play the games where they can feel both being challenged and comfortable at the same time, so that the players would have a long lasting interest in the games; and to have the performance dataset includes statistics across multiple leagues, and re-ranking the league within the league hierarchy accordingly, as taught by NAHL ranking, in order to provide a broader information on league performance and promote an improvement for the whole league to motivate more people on participating the game-play and improve the skills; and to have the receiving two or more criteria selected by a league organizer for determining performance in the online gaming league, as taught by Thompson, in order to offer the league organizer the flexibility in choosing the criteria for gameplay performance measurements since different leagues might have different league characteristic in terms of gameplay performance. 
Regarding claim 2, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 1, wherein assigning the sub-set of the plurality of users to the tier further includes : determining a skill level for each of the plurality of users based on the one or more attributes and the gameplay metrics for each respective user (WEINGARDT, [0052], “the API 4 factors into the ranking, the player's or team's performance in-game and skill ranking differential between the two players (or teams) in determining actual grid movement during and after a match and a player's or team's post-match ranking. Skill ranking and new skills are earned during a match and those skills are updated during the match and reflected in the cube 18”).
claim 3, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 2, wherein the skill level includes a point score consisting of user points accumulated during online play of the game title (WEINGARDT, [0052], “rating points”).
Regarding claim 4, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 2, wherein the skill level includes a number of wins and a number of losses for online play of the game title (WEINGARDT, [0072], “whereby teams/contestants 1, 3 must compete in various applicable games to constitute a win or progress”).
Regarding claim 6, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 1, wherein the league platform server further performs operations comprising: identifying a top-ranked user from among the sub-set of the plurality of users; and indicating a ranking status for the top-ranked user in a user profile associated with the top-ranked user (WEINGARDT, [0071], “The accumulated statistical data for a specific game may be used to determine a single top contestant 1, 3 or single top team or may be used to determine a list of top contestants 1, 3 and/or top teams throughout a certain time period; such as determining the overall "Player of the year," "Team of the Year," "Game of the Year," etc”).
Regarding claim 8, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 1, wherein two or more criteria are specified by a user of the plurality of users in the online gaming league (Thompson, [0086], “Another aspect of some versions of the invention allows for user to be ranked based on performance criteria established either by an administrator, moderator or league creator. All or some of the performance criteria used to rank users can be modified, and can be customized by a league creator”).
Regarding claims 9-11, please refer to the rejections of claims 1-4. 
claims 13 and 15, please refer to the rejections of claims 6 and 8. 
Regarding claims 16, please refer to the rejections of claims 1. 
Regarding claim 21, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 1, wherein the processor assigns the new rank to the plurality of users in the online gaming league based on performance across a plurality of different game titles (WEINGARDT, [0013], “calculate compiled summation of performance scores over all of the video games being played on the video gaining servers based on the raw aggregated performance data stored on the statistical server”).
Regarding claim 22, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 21, wherein the different online gaming league is associated with gameplay across the plurality of different game titles (Keeker, col. 12, lines 12-15, “For game contests involving multiple games, the game play rules for the game contest may define specific game play rules, scoring processes, and the like for each of the multiple games”).
Regarding claim 23, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 21, wherein the different game titles include a plurality of different game genres (WEINGARDT, [0063], “The grids 8 may be configured into a 3-Dimensional Cube 18 as shown in FIG. 9, which can have a multitude of functions. i.e. player ratings, types of games, amounts of the various progressive prizes or any other functions of the games that need and/or players want displaying”).
Regarding claim 24, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of 8, wherein the different online gaming league is associated with a different set of criteria that are specified by a different user (Thompson, [0086], “Another aspect of some versions of the invention allows for user to be ranked based on performance criteria established either by an administrator, moderator or league creator. All or some of the performance criteria used to rank users can be modified, and can be customized by a league creator”).
Regarding claim 25, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 8, wherein the criteria further includes one or more event conditions that increase or decrease a user ranking, and wherein the processor assigns the new rank to the plurality of users based on the event conditions (Thompson, [0079], “In the event that a counteroffer is made, whether by a user other than the bet creator or the bet creator in the form of a counter-counteroffer, there are a variety of bet parameters that can be the subject of a counteroffer proposal. One or more of the following may be the subject of a modification, without limitation, that would invoke the counteroffer process: (1) modified player, players, teams or sub-set team 815; (2) modify the amount bet 825; (3) modify the type of bet 835; (4) modify the scoring method or platform selected 845; (5) modify the bet duration 855; and/or (6) modify whether points are given or odds provided 865. Where the scoring method or platform is modified it can be modified in total, swapping out one scoring platform for another, or modified in one or more parts, for example changing the scoring of a touchdown passed by a quarterback from the ESPN standard 4 points to 6 points. Any number of scoring criteria can be modified when making a counteroffer”).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT, in view of Thompson, further in view of Keeker and NAHL ranking, further in view of Schneier et al. [US20030177347], hereinafter Schneier.
Regarding claim 5, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of claim 2. However, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking does not explicitly disclose wherein the skill level includes an ELO score.
Nevertheless, Schneier teaches in a like invention, using ELO score to rank players for better comparison between players ([0194], “In accordance with well-known rating protocols, such as those developed by the statistician Dr. Arpad Elo, chess ratings range from 0 to 3000 with a mean of 1500. Every 200 points represent one standard deviation from the mean. Thus, a rating of 2100 represents three standard deviations above the mean. The larger the rating differential between the stronger player and the weaker player, the greater the probability of the stronger player winning the match”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking to have the ELO score used for ranking players as taught by Schneier, in order to provide a better comparison between the strong player and weak player by factoring into the ranking differential between the two players (WEINGARDT, [0052]).
Regarding claim 12, please refer to the rejection of claim 5. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WEINGARDT, in view of Thompson, further in view of Keeker and NAHL ranking,, further in view of Kokami et al. [US20150024850], hereinafter Kokami.
Regarding claim 26, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking discloses the system of 1. However, the combination of WEINGARDT, Thompson, Keeker, and NAHL ranking does not disclose wherein the different online gaming league is further associated with a player access list that specifies one or more players to include or exclude, and wherein the processor places that at least one player based on the player access list. 
Nevertheless, Kokami teaches a player access list that specifies one or more available players for invitation to play ([0083], “The "available player" field indicates a list of player cards held by the user. Specifically, the player ID and player parameter data of a player card held by the user are registered in the "available player" field”).
.
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments with respect to claim rejections under 35 U.S.C. 101, the applicant argues “The claimed 'assigning a rank' is explicitly defined as based on 'one or more game titles in an online gaming network' being hosted on 'one or more gaming network devices.' Such 'rank' is therefore a digital object generated by computing devices and not equivalent to economic principles, commercial/legal transactions, or interpersonal interactions. Thus, the recitations of the claims do not recite any of the enumerated groupings (and sub-groupings). Further, because the claims do not recite any of the specified sub-groupings required to establish the "certain methods of organizing human activity" under prong 1, the claims are therefore patent-eligible under prong 1 without having to proceed further in the analysis” (p. 11 – p. 12), the examiner respectfully submits that the abstract category has already been shown following the guidance. The examiner can find no requirement to compare to sub-groupings. Claims 1, 9, and 16 recite the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play. These steps and rules are directed to certain methods of organizing human activity. The “'one or more game titles in an online gaming network' being hosted on 'one or more gaming network devices'” to generate the “digital object” for ranking is merely utilizing the conventional computers 
The applicant further argues “The Applicant submits that the claimed 'league platform server' allows for an unconventional network configuration that allows for customized online gaming leagues to incorporate a variety of selected attributes for a variety of selected online game titles. Thus, rather than being limited to a particular game title (as would be the case in conventional configurations lacking such a 'league platform server') or attributes defined by the particular game title, the 'league platform server' allows for a customized set of multiple online games to be selected, as well as allowing for a league organizer to define a custom set of attributes by which to evaluate the players of the different games” (p. 12). The examiner respectfully submits that it is the rules for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play that “allows for customized online gaming leagues to incorporate a variety of selected attributes for a variety of selected online game titles”, NOT the “unconventional network configuration”. There is no disclosure on how the network configuration is different from any generic network configuration that is being used for network communication. All the features claimed herein are enabled by the abstract rules which “allows for a customized set of multiple online games to be selected, as well as allowing for a league organizer to define a custom set of attributes by which to evaluate the players of the different games”. These features are claimed without any detail on utilizing any specific technology except using the general computer and generic network for implementing the abstract rules. 
The applicant then argues “Due to the failure to consider whether the purportedly generic computers (though Applicant submits that the claim recites specialized programming that renders such components non- generic) are part of an unconventional arrangement, the Office Action cannot establish lack of integration into practical application sunder prong 2 of step 2A” (p. 12 – p. 13) and “Because the Office Action fails to consider that the claimed combination of specific devices operating in coordination to perform the claimed steps, such an incomplete analysis cannot establish lack of integration into a practical application as required under prong 2” (p. 13), the examiner respectfully submits that the so-called “unconventional arrangement” and “the claimed combination of specific devices operating in coordination to perform the claimed steps” are directed merely to implementing the steps for ranking the users and/or the online gaming leagues based on the gameplay metrics in accordance with the selected criteria, and rules for re-assigning the users to different tiers and/or different leagues for future play using conventional computers communicating over a generic network. This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. These computers communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide gameplay metrics in accordance with the selected criteria to implement the rules for re-assigning the users to different tiers and/or different leagues for future play. 
The applicant further argues “There is no evidence that the Examiner ever considered any of the additional elements in combination within the ordered arrangement that is claimed. In addition, there is no indication that the Examiner considered the unconventional arrangement that allows the league organizer to affect the new rank based on selected criteria and in turn to affect the rank of the online gaming league within the league hierarchy” (p. 13 – p. 14). Again, the examiner respectfully submits that “the unconventional arrangement that allows the league organizer to affect the new rank based on selected criteria and in turn to affect the rank of the online gaming league within the league hierarchy” is directed to the abstract idea on how to rank the online gaming league. The “additional elements in combination within the ordered arrangement” amount to merely field of use type limitations and/or extra solution activity to provide gameplay metrics in accordance with the selected criteria to implement the rules for re-assigning the users to different tiers and/or different leagues for future play. This is similar to the situation in Electric Power, where the Court noted that “[n]othing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information” and reiterated that “such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Elec. Power, 830 F.3d at 1355 (internal citations omitted). Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715